Per Curiam.

Memorandum The tenant consented to the entry of a final order pursuant to a stipulation which was signed by both parties and their attorneys. Pursuant thereto he was permitted to remain on the premises for a period of six months. Under the circumstances, his consent to the final order may not be held to constitute a waiver prohibited by subdivision (d) of section 1 of the Bent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13915). (Ellenbogen v. Caldwell, 270 App. Div. 946.) There was no basis for dismissal of the petition on the ground of insufficiency.
The order dated April 1, 1946, should be reversed on the law, with $10 costs to the landlords, motion to vacate final order denied, with $10 costs, and final order in favor of landlords reinstated. Appeal from order dated March 14, 1946, should be dismissed, without costs, this order having been superseded by the order on reargument.
MacCrate, Smith and Steinbrink, JJ., concur.
Order reversed, etc.